internal_revenue_service number release date index number ------------------ ------------------------ -------------------------- in re -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-162594-04 date june legend settlor daughter son-in-law grandchild grandchild trust trust corporation accounting firm date date year year a b dear ------------ -------------------------- ---------------------------------------------- --------------------------------------------- ---------------------------- ------------------------------ -------------------------------------------- -------------------------------------- ------------------------------------------------ --------------------------------- -------------------------- ----------------------- ------- ------- --------- ----------- this is in response to your letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of taxpayers’ generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows settlor established trust for the benefit of grandchild on date and trust for the benefit of grandchild on date paragraph of each trust provides that during the grandchild’s lifetime the trustee is to distribute to the grandchild such amounts of income and principal as are necessary when added to the funds reasonably available to the grandchild from all plr-162594-04 other sources known to the trustee to provide for the grandchild’s health support maintenance and education paragraph provides that the grandchild is to have a special power to appoint outright in trust or otherwise all or any part of the income or principal of the trust to any of the grandchild’s descendants provided that the grandchild is not to have the power to appoint the principal to grandchild grandchild’s creditors grandchild’s estate or the creditors of grandchild’s estate in addition the grandchild is not to have the power to appoint income or principal in such a manner as to discharge any of the grandchild’s legal obligations of support paragraph provides that upon the death of the grandchild all remaining unappointed trust estate is to be distributed as provided in paragraph paragraph provides that settlor and any other person acting individually or in a fiduciary capacity is to have the right at any time to add property acceptable to the trustee to the trust and such property when received and accepted by the trustee is to become part of the trust estate paragraph provides in relevant part that upon the death of the grandchild the trustee is to divide the trust property into separate trusts of equal value one share for each child of grandchild then living and one share for the descendants if any taken collectively on a per stirpes basis of each child of grandchild who has died prior to that time the trustee is to then divide a share for a deceased child of grandchild who has descendants then living into separate parts for such descendants per stirpes upon the death of the beneficiary of a_trust the separate trust is to terminate and all property comprising the principal is to be distributed in fee simple to the descendants of the beneficiary earlier terminated according to the terms of the trust agreement are to terminate one day less than years after the date of death of the last to survive of settlor and the beneficiaries of these trusts who are living on the date of execution of the trust agreement and upon such termination each trust is to be distributed to the beneficiaries of that trust paragraph provides that the trusts created under the trust agreement unless in year daughter transferred to each of the trustees of trust and trust six shares of corporation valued at dollar_figurea in year daughter transferred to each of the trustees of trust and trust six shares of corporation valued at dollar_figurea and an additional dollar_figureb of other shares of publicly traded stocks or mutual funds daughter and son-in-law the taxpayers each filed a form_709 united_states gift and generation-skipping_transfer_tax return gift_tax_return for year and year the taxpayers elected to treat the gifts as made one-half by each spouse under sec_2513 daughter and son-in-law retained accounting firm to prepare the year and year gift_tax returns accounting firm prepared and timely filed the year and year gift_tax returns however with respect to the year and year gift_tax returns plr-162594-04 accounting firm did not allocate the taxpayers’ available gst_exemption on any of the gifts reported on the gift_tax returns this error was an oversight on the part of accounting firm additionally the year transfer of dollar_figurea in shares of corporation was inadvertently omitted from the taxpayers’ gift_tax returns sec_2513 provides generally that for gift_tax purposes if the parties you have requested an extension of time under sec_2642 and sec_301_9100-3 to make a timely allocation of gst_exemption under sec_2632 with respect to taxpayers’ transfers in year and year to trust and trust effective as of the date of the transfers consent a gift made by one spouse to any person other than his or herspouse shall for gift_tax purposes be considered as made one-half by donor spouse and on-half by his or her spouse defined in sec_2611 through made after date sec_2601 imposes a tax on every generation-skipping_transfer gst as sec_2652 and sec_26_2652-1 of the generation-skipping_transfer_tax regulations provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 under sec_2631 as in effect for the years at issue in the present case for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides in part that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 plr-162594-04 sec_2642 provides generally that the secretary shall by regulation sec_2642 provides that in determining whether to grant relief under prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_2_cb_189 reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_301_9100-1 provides that the commissioner has discretion to grant a sec_301_9100-3 sets forth the standards that the commissioner uses to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute these standards indicate that the commissioner should grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time to make a timely allocation of gst_exemption with respect to taxpayers’ transfers to trust and trust in year and year is granted until days after the date of this letter the allocation of gst_exemption should be made on supplemental form sec_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied this ruling is directed only to the taxpayer requesting it sec_6110 plr-162594-04 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent enclosures sincerely _________________________ heather c maloy associate chief_counsel passthroughs and special industries copy for sec_6110 purposes copy of this letter
